Citation Nr: 1427269	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right elbow strain.

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee patellofemoral syndrome.

3.  Entitlement to an initial disability rating in excess of 10 percent for left knee patellofemoral syndrome.


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The Veteran had active service from November 2003 to November 2007.  These matters come to the Board of Veterans Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her February 2010 substantive appeal, the Veteran asserted that her service-connected right elbow and bilateral knee disabilities had worsened.  Specifically, she reported that her right arm feels heavy, with pain radiating from her elbow to her wrist and shoulder, and that her knees have begun popping more, affecting her balance.  The Board notes that the most recent medical treatment records in her file are from November 2011 and may not reflect her current level of disability.  In addition, treatment records dated after June 009 and September 2012 VA examinations were not considered in the December 2009 statement of the case; the Veteran has not submitted a waiver of AOJ review.  Remand is required to obtain updated treatment records and for the AOJ to consider, in the first instance, the pertinent evidence submitted since the December 2009 statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of evaluation or treatment she has received for the disabilities on appeal and to provide all authorizations necessary for VA to obtain any private records of such evaluations and treatment.  The AOJ should secure for the record copies of complete clinical records of the evaluations and treatment from all providers identified, to specifically include all VA records that are not already associated with the record.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified and reminded that ultimately it is her responsibility to ensure that private treatment records are received.

2.  The AOJ should then review the record and readjudicate these claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

